

116 HR 7277 IH: Unconscionable Pricing Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7277IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Speier (for herself, Mr. Cohen, Ms. Jackson Lee, and Ms. Meng) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit unconscionable pricing of emergency supplies for responders during a Federal emergency period, and for other purposes.1.Short titleThis Act may be cited as the Unconscionable Pricing Act.2.PurposesThe purposes of this Act are—(1)to protect local and State government agencies and private and nonprofit organizations acting in response to the covered emergency to protect the health, safety, and welfare of persons; and(2)to make it unlawful in the region or State affected by a covered emergency for any person to impose or otherwise charge unconscionable prices to responders for the purchase or procurement of emergency supplies during the period of the covered emergency.3.Prohibition of unconscionable pricing during declared State of emergency(a)In generalDuring an emergency period it shall be unlawful in the region or State affected by the emergency declaration for any person to impose unconscionable prices for the sale, rental, lease, or procurement of any emergency supply.(b)Factors for considerationIn determining whether a seller has violated subsection (a), a price shall be considered unconscionable if any person during the emergency period charges a price that exceeds, by an amount equal to or in excess of 10 percent the average price at which the same or similar emergency supply was obtainable in the affected area during 30 days before the emergency declaration was issued and the increase in price charged is not attributable to reasonable costs incurred in connection with the rental or sale of the emergency supply.(c)Enforcement(1)Enforcement by the Federal Trade Commission(A)Unfair or deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(B)Powers of commissionThe Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(2)Effect on other lawsNothing in this Act shall be construed in any way to limit the authority of the Commission under any other provision of law or to limit the application of any Federal or State law.(3)Enforcement by State attorneys general(A)In generalIf the chief law enforcement officer of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating subsection (a), the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—(i)enjoin further such violation by such person;(ii)enforce compliance with such subsection;(iii)obtain civil penalties; and(iv)obtain damages, restitution, or other compensation on behalf of residents of the State.(B)Notice and intervention by the Federal Trade CommissionThe attorney general of a State shall provide prior written notice of any action under subparagraph (A) to the Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right—(i)to intervene in the action;(ii)upon so intervening, to be heard on all matters arising therein; and(iii)to file petitions for appeal.(C)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this section, no State attorney general, or official or agency of a State, may bring an action under this paragraph during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this Act alleged in the complaint.(d)DefinitionsIn this section:(1)Emergency declarationThe term emergency declaration means—(A)a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d); and(B)a declaration of emergency declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 note).(2)Emergency periodThe term emergency period means the period of time following an emergency declaration, including a renewal thereof, and for a period of 30 days after such period ends.(3)Emergency supplyThe term emergency supply means any good, material, or equipment needed by responders to protect the health, safety, and welfare of persons during the emergency period.(4)PersonThe term person shall include, but not be limited to, natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, and any other legal entity.(5)RespondersThe term responders—(A)means any local or State governmental agency and private and nonprofit organizations, whether incorporated or unincorporated, acting in response to the covered emergency to protect the health, safety, and welfare of persons; and(B)includes State and local departments responsible for health and human services, State procurement agencies, hospitals, and medical facilities.